Filed 3/17/21 Martello v. Door CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                  DIVISION THREE

 JEANNETTE MARTELLO,                                                 B297568

          Plaintiff and Appellant,                                   (Los Angeles County
                                                                     Super. Ct. No. BC625464)
          v.

 KRISTIN S. DOOR,

          Defendant and Respondent.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Michael Harwin, Judge. Affirmed.
      Crawford Law Group and Daniel A. Crawford, for Plaintiff
and Appellant.
      Xavier Becerra, Attorney General, Danielle F. O’Bannon,
Assistant Attorney General, Richard J. Rojo and D.L. Helfat,
Deputy Attorneys General, for Defendant and Respondent.
               ‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗
      Appellant Jeannette Martello brought the present action
for assault and battery against respondent Kristin Door, an
attorney who worked for the Department of Managed Health
Care (DMHC). After a trial, a jury returned a special verdict
finding that the alleged assault occurred in the course of Door’s
employment as a public employee. Because Martello had not
submitted a government claim pursuant to the Government
Claims Act (Gov. Code,1 § 810 et seq.), the jury’s finding
precluded Martello from recovering against Door.
      On appeal, Martello contends that the trial court erred by
allowing the jury to hear irrelevant, prejudicial evidence and
demonstrating bias in the jury’s presence. As we discuss, even if
the trial court erred, Martello has failed to demonstrate any
prejudice from the alleged errors. We therefore will affirm the
judgment.
       FACTUAL AND PROCEDURAL BACKGROUND
      A.     The Present Action
      Martello, a cosmetic plastic surgeon, filed the present
action for assault and battery against Door in June 2016. The
operative first amended complaint, filed November 3, 2016,
alleges that Door, an attorney, represented the DMHC in a
proceeding in which Martello was a party. On July 1, 2014,
Martello and Door were in the hallway of the Stanley Mosk
courthouse following a hearing. Martello alleges that Door spoke
to her in “an aggressive and loud tone,” and then “deliberately
threw several papers into [Martello’s] face, striking [Martello]
with the papers.” As a result, Martello “suffered injury, stress,


1    All subsequent undesignated statutory references are to
the Government Code.




                                2
fear, apprehension, shock, embarrassment, and humiliation.”
Martello sought compensatory damages “in excess of $25,000,”
plus punitive damages “according to proof.”
       B.     Door’s Motion for Summary Judgment
       In 2017, Door filed a motion for summary judgment or
summary adjudication, urging that Martello’s claims were barred
because Martello had not complied with the Government Claims
Act. The Government Claims Act requires that, with exceptions
not relevant here, a plaintiff must file a written claim with a
“local public entit[y]” as a condition precedent to filing suit
against that entity or “a public employee or former public
employee for injury resulting from an act or omission in the scope
of his employment as a public employee.” (§§ 905, 950.2, italics
added.) Failure to file a claim bars a plaintiff from suing the
entity or employee. (§ 945.4.)
       The trial court denied Door’s motion for summary judgment
or summary adjudication, ruling that whether Door’s alleged
tortious act was within the scope of her employment was an issue
of fact to be decided by a jury.
       C.     Martello’s Motions In Limine
       Prior to trial, Martello filed motions in limine, seeking to
preclude evidence that she had been involved in prior lawsuits
and legal proceedings, had been declared a vexatious litigant, had
been sued by the DMHC and had a penalty assessed against her,
was practicing under a restricted medical license, and had a law
degree. The trial court denied each of Martello’s motions in
limine.




                                3
       D.     Trial and Verdict
       Trial was held over four days in March 2019. During the
trial, the jury heard evidence about each of the matters that had
been the subjects of Martello’s motions in limine.
       At the conclusion of trial, the jury made a single finding—
that Door was “acting within the scope of her employment at the
time of her encounter with Jea[n]nette Martello in the court
hallway which is in issue in this case.” As directed by the special
verdict form, the jury answered no further questions after
making this finding.
       The trial court entered judgment against Martello on the
special verdict on April 3, 2019. Martello timely appealed from
the judgment.
                           DISCUSSION
       On appeal, Martello contends that the trial court erred by
denying her motions in limine, allowing the jury to hear
irrelevant, prejudicial evidence, and displaying improper bias
towards Martello in the jury’s presence. As a result, Martello
urges, the jury’s finding against her was “almost inevitable,” and
thus she is entitled to a new trial.
       Door urges that even if the trial court erred, Martello has
made no showing of prejudice—that is, she has not shown that
the jury was likely to have made a different finding concerning
the scope of Door’s employment even had the challenged evidence
been excluded and the judge’s conduct toward Martello been
different. In the alternative, Door contends the trial court did not
abuse its discretion by admitting the challenged evidence and did
not show judicial bias.




                                 4
        As we discuss, Martello has failed to show that she suffered
prejudice as a result of any of the court’s alleged errors. We
therefore will affirm the judgment.
                                   I.
                          Legal Standards
        “Perhaps the most fundamental rule of appellate law is
that the judgment challenged on appeal is presumed correct, and
it is the appellant’s burden to affirmatively demonstrate error.”
(People v. Sanghera (2006) 139 Cal.App.4th 1567, 1573; see also
Universal Home Improvement, Inc. v. Robertson (2020)
51 Cal.App.5th 116, 125 [same].) “ ‘All intendments and
presumptions are indulged to support [the judgment] on matters
as to which the record is silent, and error must be affirmatively
shown. This is not only a general principle of appellate practice
but an ingredient of the constitutional doctrine of reversible
error.’ [Citations.]” (Denham v. Superior Court (1970) 2 Cal.3d
557, 564.)
        To demonstrate grounds for reversal, an appellant has the
burden to show both error and prejudice from that error.
(Cal. Const., art. VI, § 13.) If an appellant fails to satisfy that
burden, her argument will be rejected on appeal. (Bayramoglu v.
Nationstar Mortgage LLC (2020) 51 Cal.App.5th 726, 737;
Tanguilig v. Valdez (2019) 36 Cal.App.5th 514, 525.) “Whether
legal or factual, no error warrants reversal unless the appellant
can show injury from the error.” (City of Santa Maria v. Adam
(2012) 211 Cal.App.4th 266, 286; see also Century Surety Co. v.
Polisso (2006) 139 Cal.App.4th 922, 963 [“we cannot presume
prejudice and will not reverse the judgment in the absence of an
affirmative showing there was a miscarriage of justice”].)




                                 5
      To establish prejudice, an appellant must demonstrate that
absent alleged errors, it is reasonably likely that he or she would
have obtained a more favorable outcome. (People v. Winn (2020)
44 Cal.App.5th 859, 868 [no showing of prejudicial error where
“there was no reasonable likelihood the jury would have reached
a more favorable outcome [had] the evidence been excluded”];
People v. Megown (2018) 28 Cal.App.5th 157, 168 [same].) Where
the appellant is the plaintiff, this demonstration requires, at a
minimum, a showing that the evidence presented to the jury
would have supported a verdict in appellant’s favor. (See, e.g.,
Kidron v. Movie Acquisition Corp. (1995) 40 Cal.App.4th 1571,
1580 [“Plaintiff cannot prevail unless he can demonstrate
substantial evidence in the record to support each claim
asserted”].)
                                  II.
                       Martello Has Failed to
                  Demonstrate Reversible Error
      A.     Government Claims Act
      “Suits for money or damages filed against a public entity
are regulated by statutes contained in division 3.6 of the
Government Code, commonly referred to as the Government
Claims Act. . . . ‘[S]ection 905 requires the presentation of “all
claims for money or damages against local public entities,’ subject
to exceptions not relevant here. Claims for personal injury and
property damage must be presented within six months after
accrual; all other claims must be presented within a year.
(§ 911.2.) “[N]o suit for money or damages may be brought
against a public entity on a cause of action for which a claim is
required to be presented . . . until a written claim therefor has
been presented to the public entity and has been acted upon . . .




                                6
or has been deemed to have been rejected. . . .” (§ 945.4.) “Thus,
under these statutes, failure to timely present a claim for money
or damages to a public entity bars a plaintiff from filing a lawsuit
against that entity.” [Citation.]’ (City of Stockton v. Superior
Court (2007) 42 Cal.4th 730, 737–738.” (DiCampli-Mintz v.
County of Santa Clara (2012) 55 Cal.4th 983, 989–990.)
        With exceptions not relevant here, the claim presentation
prerequisite must also be satisfied before a plaintiff may bring
suit against a public employee for injury “resulting from an act or
omission in the scope of his employment as a public employee.”
(§ 950.2, italics added; see People ex rel. Harris v. Rizzo (2013)
214 Cal.App.4th 921, 939 (Rizzo) [“claims against public
employees or former public employees for injuries resulting from
acts or omissions in the course of their employment must be
presented if a claim against the employing entity for the same
injury must be presented”].) “This is so because a public entity is
required to pay a judgment against its employee ‘for an injury
arising out of an act or omission occurring within the scope of his
or her employment as an employee of the public entity.’
(Gov. Code, § 825(a).) ‘The general proviso that a public entity
may not be sued for money or damages until it has received, and
had the chance to act upon, a written claim is intended to allow
the entity to investigate while the facts are fresh, to settle short
of litigation where appropriate, and to engage in fiscal planning
for potential liability.’ (Wells v. One2One Learning Foundation
(2006) 39 Cal.4th 1164, 1214.)” (Rizzo, at p. 939.)




                                 7
      B.       Martello Failed to Demonstrate that the Trial Record
               Would Have Supported a Finding that Door Acted
               Outside the Scope of Her Employment
       In the present case, it was undisputed that Martello did not
file a government claim prior to bringing the present action.
Thus, Martello could not recover damages if her alleged injury
“result[ed] from an act or omission in the scope of [Door’s]
employment as a public employee.” (§ 950.2, italics added.) Only
if Martello’s alleged injury resulted from an act outside the scope
of Door’s employment would a government claim have been
unnecessary.
       Because Martello’s failure to file a claim is potentially fatal
to her suit, it is her burden on appeal to demonstrate that a
reasonable jury could have concluded, based on the evidence
before it, that Door’s alleged injury-causing conduct was outside
the scope of her employment. Martello utterly fails to make this
showing. Her appellant’s opening brief does not discuss the
“scope of . . . employment” standard as it has been interpreted by
the courts, nor does it identify any evidence from which the jury
could have concluded that the alleged assault did not occur in the
scope of Door’s employment with the DMHC. To the contrary,
Martello’s opening brief avoids this question entirely, discussing
only the evidence she contends was erroneously admitted. And,
although the issue was squarely argued in Door’s respondent’s
brief, Martello failed to address it in her reply.
       It is not this court’s role to “scour the record unguided,” and
we decline to do so here, where the reporter’s transcript is nearly
1,000 pages. (See WFG National Title Insurance Company v.
Wells Fargo Bank, N.A., as Trustee for Park Place Securities, Inc.
Asset-Backed Pass-Through Certificates, Series 2005-WCW2




                                  8
(2020) 51 Cal.App.5th 881, 894–895; City of Santa Maria v. Adam
(2012) 211 Cal.App.4th 266, 287.) Nor will we, unaided by
Martello, review the body of case law discussing the “scope of . . .
employment” standard under the Government Claims Act. (See
Paterno v. State of California (1999) 74 Cal.App.4th 68, 106
[appellate court “is not required to examine undeveloped claims,
nor to make arguments for parties”].) Instead, because Martello
has failed to provide this court with any legal analysis or record
citations relevant to the issue of Door’s employment, we will
conclude that Martello has forfeited any claim of error with
regard to this issue.
       For all of the foregoing reasons, we conclude that Martello
has failed to demonstrate prejudicial error by the trial court. We
therefore will affirm the judgment.




                                 9
                           DISPOSITION

         The judgment is affirmed. Door is awarded her appellate
costs.
    NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                             EDMON, P. J.

We concur:




                                EGERTON, J.




                                ADAMS, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                 10